File No . 2-77767 811-3481 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 54 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 54 [X] (Check appropriate box or boxes.) GENERAL MUNICIPAL MONEY MARKET FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on April 1, 2013 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. General Money Market Funds Prospectus April 1, 2013 Class A General Money Market Fund, Inc. (GMMXX) General Government Securities Money Market Fund (GGSXX) General Treasury Prime Money Market Fund (GTAXX) General Municipal Money Market Fund (GTMXX) General California Municipal Money Market Fund (GCAXX) General New York Municipal Money Market Fund (GNMXX) As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary General Money Market Fund, Inc. 1 General Government Securities Money Market Fund 4 General Treasury Prime Money Market Fund 7 General Municipal Money Market Fund 10 General California Municipal Money Market Fund 13 General New York Municipal Money Market Fund 16 Fund Details Goal and Approach 19 Investment Risks 21 Management 23 Shareholder Guide Buying and Selling Shares 25 General Policies 27 Distributions and Taxes 28 Services for Fund Investors 28 Financial Highlights 30 For More Information See back cover. Fund Summary General Money Market Fund, Inc.Investment Objective The fund seeks as high a level of current income as is consistent with the preservation of capital.Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50 Distribution and/or service (12b-1) fees 0.20 Other expenses (including shareholder services fees) 0.04 Total annual fund operating expenses 0.74 ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $76 $237 $411 $918 Principal Investment Strategy As a money market fund, the fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund normally invests in a diversified portfolio of high quality, short-term, dollar-denominated debt securities, including securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities and domestic and foreign commercial paper and other short-term corporate obligations. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Principal RisksAn investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund.The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00.
